Citation Nr: 0515971	
Decision Date: 06/14/05    Archive Date: 06/21/05

DOCKET NO.  99-15 773A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for congestive heart 
failure.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from April 4, 1951, to 
April 3, 1953, and from April 23, 1953, to April 30, 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied service connection for 
congestive heart failure and PTSD.  By a January 2004 rating 
action, the RO denied entitlement to TDIU.  The veteran has 
also appealed the denial of TDIU.  


REMAND

The Board notes that during the pendency of the veteran's 
appeal of the service connection claims, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), was signed 
into law.  On August 29, 2001, VA promulgated final 
regulations to implement the provisions of the VCAA.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004)).  The 
implementing regulations are applicable to the veteran's 
claim despite the fact that the VCAA did not take effect 
until after the veteran had perfected his appeal on the 
service connection claims.  VAOPGCPREC 7-2003.  

Among other things, the VCAA and implementing regulations 
require VA to notify the claimant and the claimant's 
representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary, that is 
necessary to substantiate a claim.  As part of the notice, VA 
is to specifically inform the claimant and the claimant's 
representative of which portion, if any, of the evidence is 
to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  38 C.F.R. 
§ 3.159.

A review of the record reveals that the veteran has not been 
provided this sort of notice with respect to his claim of 
service connection for PTSD.  On remand, the RO should 
therefore ensure that he is advised in accordance with the 
requirements of the regulation.

The veteran maintains that congestive heart failure had its 
onset during his military service.  He maintains that in 
1971, he had a heart attack.  Service medical records reflect 
that in July 1956, the veteran complained of chest pain.  At 
that time, a physical examination was normal.  In February 
1961, the veteran complained of having mild but constant 
precordial pain for the previous two weeks.  At that time, 
possible anterior chest wall syndrome was suspected.  A 
February 1961 electrocardiogram (EKG) was suggestive of 
manifestations of left ventricular hypertrophy (LVH).  A 
February 1965 examination report reflects that the veteran's 
was heart was found to have been "abnormal."  In the notes 
section of the report, the examining physician noted that EKG 
findings of 1961 revealed LVH.  A November 1965 EKG revealed 
findings consistent with, but not diagnostic of, LVH.  

In February 1966, the veteran complained of having precordial 
pain which began that morning while he worked on a truck.  A 
cardiogram revealed a normal graph.  The veteran's heart was 
stable.  An EKG was performed and revealed findings 
consistent with those found on the November 1965 EKG.  In 
January 1970, the veteran indicated that he had had pain in 
the precordial area for the previous two days, which "felt 
like gas."  He reported having some shortness of breath, 
dyspnea and slight nausea and diarrhea.  He denied 
experiencing any vomiting.  He related that the pain was in a 
dime-size area, which was located at the fifth intercostal 
space medial to the mid-costal line.  An impression of chest 
pain, precordial, probably musculoskeletal, rule out 
myocardial disease was entered.  A November 1970 Report of 
Medical History reflects that the veteran indicated that he 
had had shortness of breath and pain or pressure in his 
chest.  He denied having any palpitations or pounding heart.  
Upon evaluation for retirement in November 1970, the 
veteran's heart was found to have been "normal."  A chest 
X-ray was normal.  In the notes section of the report, the 
examining physician indicated that the veteran had shortness 
of breath, which always passed and was not associated with 
exertion.  The veteran was also noted to have had precordial 
chest pain; an EKG was noted to have been normal.  

Pertinent post-service private and VA clinical and 
examination reports, dated from 1959 to 2003, reflect that in 
October 1972, an EKG was abnormal as it revealed old 
anteroseptal ischemia.  At that time, the veteran's previous 
history of chest pain in 1971 was recorded.  Subsequent 
reports reflect that the veteran continued to seek treatment 
for his heart and that diagnoses of atherosclerotic heart 
disease without active ischemia or angina and coronary artery 
disease were entered.  While a VA examiner determined in 
February 2003 that the veteran's heart disorder, then 
diagnosed as atherosclerotic heart disease without active 
ischemia or angina, was unrelated to his service-connected 
diabetes mellitus, an opinion as to whether any congestive 
heart failure had its onset during the appellant's military 
service was not provided.  

VA's duty to assist a veteran in obtaining and developing 
available facts and evidence to support a claim includes 
obtaining a VA examination which takes into account the 
records of prior medical treatment or evaluation.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  Therefore, in light of the 
above, the Board is of the opinion that a VA examination, as 
specified in greater detail below, should be performed.  

Turning to the appellant's PTSD claim, the veteran maintains 
that during his active service in Vietnam, his unit was 
subject to mortar attacks (see report of VA physician, dated 
February 5, 1998).  Service personnel records reflect that 
the veteran served in Vietnam from May 7, 1969 to April 16, 
1970, that he was assigned to 4th Battalion 60th Artillery and 
that his military occupational specialty was a mess steward 
and first cook.  

The provisions of 38 C.F.R. § 3.304(f) (2004) indicate, in 
pertinent part, that service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
Section 4.125(a); a link, established by medical evidence, 
between current symptoms and an in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.

For the purposes of establishing service connection, a 
stressor is a traumatic event 1) to which the veteran was 
exposed during active service and in which the veteran 
"experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others"; and 2) which produced in the veteran a response 
involving intense fear, helplessness, or horror.  Cohen v. 
Brown, 10 Vet. App. 128, 141 (1997) (citing the DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed., 1994) 
(DSM-IV)).  It is the distressing event, rather than the mere 
presence in a "combat zone," that may constitute a valid 
stressor for the purposes of supporting a diagnosis of PTSD.  
Cohen, at 142 (citing Zarycki v. Brown, 6 Vet. App. 91, 99 
(1993)); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

To determine what evidence is needed to verify the existence 
of the claimed in-service stressor, it must be determined 
whether the veteran engaged in combat with the enemy, or 
served in combat.  If the claimed stressor is related to the 
veteran having engaged in combat with the enemy, it must be 
determined whether the claimed in-service stressor is 
consistent with the circumstances, hardships, or conditions 
of the combat in which he participated.  See 38 U.S.C.A. § 
1154(b) (West 2002).  If the veteran did not serve in combat, 
alleged stressors must be corroborated by service records or 
other credible supporting evidence.  38 C.F.R. § 3.304(f); 
Pentecost v. Principi, 16 Vet. App. 124 (2002); Cohen v. 
Brown, 10 Vet. App. 128 (1997).

In this case, the record does not indicate that the RO 
decided the question of whether the appellant engaged in 
combat.  In addition, there is no indication that the RO 
considered the holdings of the United States Court of Appeals 
for Veterans Claims (Court) in Cohen or Pentecost, supra.

It does not appear that the RO attempted to verify the 
stressor incidents described by the appellant by contacting 
the United States Armed Services Center for Research of Unit 
Records (USASCRUR) (formerly the U.S. Army and Joint Services 
Environmental Support Group (ESG)).  The appellant avers that 
his unit was subject to mortar attacks during his service in 
Vietnam.  In Pentecost v. Principi, 16 Vet. App. 124 (2002), 
the Court stated that the veteran's unit records constituted 
independent descriptions of rocket attacks that were 
experienced by the veteran's unit when he was stationed in 
Vietnam, which, when viewed in the light most favorable to 
the veteran, objectively corroborated his claim of having 
experienced rocket attacks.  The Court reiterated that, 
although the unit records did not specifically identify the 
veteran as being present during the rocket attacks, the fact 
that he was stationed with a unit that was present while such 
attacks occurred suggested that he was in fact exposed to the 
attacks.

The appellant should be offered an opportunity to provide 
additional specific information that would permit searches 
regarding stressors.  The appellant should be asked if he has 
remembered any more details, particularly names of 
individuals wounded or killed, and he should be reminded that 
he can also provide statements by individuals who served with 
him that include more particular details.  The Board notes 
that daily personnel actions such as wounded or killed in 
action can be obtained directly from the Director, National 
Archives and Records Administration (NARA).

In view of the account given by the appellant of events that 
purportedly happened in service and because of the medical 
treatment that followed, the Board will ask for the RO to 
attempt to develop the record further.  Regardless of whether 
additional records are obtained, the appellant should be 
afforded a VA psychiatric examination to determine if any 
diagnosed PTSD is traceable to his period of active military 
duty in Vietnam.

Finally, the Board notes that adjudication of the appellant's 
service connection claims may impact his TDIU claim, 
especially if service connection is awarded for either PTSD 
or congestive heart failure.  As such, because the resolution 
of the appellant's service connection claims might 
potentially impact his TDIU claim, a Board decision on his 
TDIU claim at this time would be premature.  

In addition, a February 2003 VA diabetes mellitus examination 
report reflects that the veteran continued to seek treatment 
at the Westside VA Medical Center.  As for VA's obligation to 
secure these records, it should be pointed out that VA 
adjudicators are charged with constructive notice of 
documents generated by VA whether in the claims file or not.  
Bell v. Derwinski, 2 Vet. App. 611 (1992).  In this regard, 
the Board notes that, because of the need to ensure that all 
potentially relevant VA records are made part of the claims 
folders, a remand is necessary.  Id.  

This case is REMANDED to the RO for the following actions:

1.  The RO should review the claims 
folders and ensure that all notification 
and development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103(a) 
are fully complied with and satisfied in 
accordance with 38 C.F.R. § 3.159 (2004).  
The veteran should be specifically told 
of what is required to substantiate his 
claim for service connection for PTSD, 
and of the information or evidence he 
should submit, as well as the information 
or evidence that VA will yet obtain.  
38 U.S.C.A. § 5103(a) (West 2002).  The 
veteran should also be asked to submit 
all pertinent information or evidence in 
his possession.  38 C.F.R. § 3.159 
(2004).  

2.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers where he has received treatment 
for his congestive heart failure or PTSD, 
to specifically include all clinical 
reports from the Westside VA Medical 
Center, prepared since 2002.  The RO 
should assist the veteran in obtaining 
evidence by following the procedures set 
forth in 38 C.F.R. § 3.159 (2004).  If 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  The 
veteran should be given an opportunity to 
obtain them.

3.  The RO should also ask the appellant 
to provide any additional details 
concerning stressors, particularly names 
of individuals wounded or killed, that he 
may have remembered.  He should also be 
reminded that he can also submit "buddy 
statements" containing verifiable 
information regarding the events claimed 
as "stressors" during his military 
service.  All of these statements should 
include specific details about the 
events, such as dates, places, and names 
of individuals involved in the events.  
The appellant should be advised that this 
information is vitally necessary to 
search for corroborating evidence of the 
stressful events he claims to have 
experienced, and he should further be 
advised that failure to respond may 
result in adverse action.

4.  The RO should contact the Director, 
National Archives and Records 
Administration (NARA) and request copies 
of the pertinent morning reports, 
operational reports, lessons learned 
statements, or any other information 
regarding activities of the appellant's 
unit in Vietnam that would provide 
information about the events related by 
the appellant.  When this information has 
been obtained, it, together with the 
stressor information that has been 
provided/obtained from the appellant, 
should be forwarded to the USASCRUR for 
further verification. The USASCRUR should 
specifically address each of the 
appellant's contentions regarding his 
unit, 4th Battalion 60th Artillery, and 
whether it would have been subjected to 
mortar attacks during the period from May 
7, 1969 to April 16, 1970. 

5.  The RO should determine whether the 
appellant is a veteran of combat and if 
there are any verified non-combat 
stressors.

6.  Thereafter, the RO should arrange for 
an examination of the appellant by a VA 
psychiatrist to determine whether PTSD is 
present, and, if so, whether it is 
traceable to any verified in-service 
stressor(s).  Psychological testing 
conducted with a view toward determining 
whether the veteran experiences PTSD 
should be conducted.  The psychiatrist 
must review the claims folders. The 
psychiatrist should conduct the 
examination with consideration of the 
criteria for diagnosing PTSD in mind.  

If a diagnosis of PTSD is made, the 
examiner should specify the stressor(s) 
that caused the disorder and the evidence 
relied upon to establish the existence of 
the stressor(s).  The examiner should 
also describe which stressor(s) the 
appellant re-experiences and how he re-
experiences them.  If there are no 
stressors, or if PTSD is not found, that 
matter should also be specifically set 
forth.  A complete rationale for all 
opinions expressed must be provided.

7.  Upon completion of the above, the RO 
should schedule a comprehensive VA 
cardiovascular examination to determine 
the nature of any current heart disorder.  
All necessary testing should be conducted 
with a view toward determining whether 
the veteran has congestive heart failure.  
The claims folders and a copy of this 
remand must be provided to the examiner 
prior to the examination.  The diagnosis 
must be based on examination findings, 
all available medical records and any 
special testing deemed appropriate.  If 
congestive heart failure is diagnosed, 
the examiner must set forth the medical 
probability that it is traceable to the 
veteran's period of military service.  
The examiner's opinion should be 
explained in the context of the evidence 
of record, to specifically include the 
service medical records, such as EKG 
findings of manifestations compatible 
with LVH.  A complete rationale for all 
opinions expressed must be provided.  

8.  Upon receipt of the VA examiners' 
reports, the RO should conduct a review 
to verify that all requested opinions 
have been offered.  If information is 
deemed lacking, the RO should refer the 
report to the VA examiner(s) for 
corrections or additions.

9.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should re-
adjudicate the issues of entitlement to 
service connection for PTSD and 
congestive heart failure.  The RO should 
ensure that the new notification 
requirements and development procedures, 
codified at 38 U.S.C.A. §§ 5102, 5103, 
and 5103A, as well as the regulations 
found at 38 C.F.R. § 3.159, are fully 
satisfied.  If any benefit sought is not 
granted, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case.  (If 
service connection is granted for any 
disability, the RO should again 
adjudicate the TDIU claim in light of the 
award of service connection.)  The 
veteran and his representative should be 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

After the expiration of the period allowed for response, the 
case should be returned to the Board.  The appellant has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2004).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).

